           Case 1:19-cv-10504-RA Document 65 Filed 12/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BRIAN QUIRE,

                                    Plaintiff,
                                                                       No. 19-CV-10504 (RA)
                               v.
                                                                               ORDER
 CITY OF NEW YORK et al.,


                                    Defendant.


RONNIE ABRAMS, United States District Judge:

        It has come to the Court’s attention that on December 3, 2020, the First Department

issued a decision in connection with Plaintiff’s Article 78 petition. See Quire v. City of New

York, 2020 N.Y. Slip Op. 07304, 2020 WL 7061767 (N.Y. App. Div. Dec. 3, 2020). Within two

weeks of the date of this order, the parties shall file letter briefs of no longer than five pages

informing the Court as to what effect, if any, the appellate court’s decision has on the arguments

contained in the parties’ motion papers.

SO ORDERED.

 Dated:          December 28, 2020
                 New York, New York

                                                       ________________________________
                                                       Ronnie Abrams
                                                       United States District Judge
